Exhibit 10.5

 

LOGO [g367526logo.jpg]

 

       

1601 Trapelo Road

       

Suite 170

       

Waltham, MA 02451

       

United States

    June 12, 2012    

Tel:   781.663.5001

       

Fax:  781.663.5100

Mr. Steven G. Crane

c/o ModusLink Global Solutions, Inc.

Waltham, MA 02451

 

  Re: Retention Bonus and Executive Severance Agreement

Dear Steve:

To incentivize you to remain with and committed to the success of ModusLink
Global Solutions, Inc (the “Company”) and its subsidiaries, the Company would
like to (i) offer you a retention bonus subject to the conditions forth below in
this letter agreement (this “Agreement”) and (ii) amend your Executive Severance
Agreement dated July 26, 2007, as amended by the first amendment thereto (the
“Severance Agreement”) as provided in attached Third Amendment thereto.

(a) Retention Bonus. Subject to the conditions set forth below, you will be
eligible to receive a cash bonus in an amount equal to $400,000 (the “Retention
Bonus”) payable in two installments of $160,000 on December 31, 2012 and
$240,000 on June 30, 2013 (each a “Payment Date”) if you are actively employed
by the Company on the Payment Date. The applicable portion of the Retention
Bonus shall be paid on the applicable Payment Date. Notwithstanding the
foregoing if your employment is terminated prior to the Payment Date (i) by the
Company other than for Cause (as defined in the Severance Agreement) or (ii) by
you following a Change in Control (as defined in the Severance Agreement) for
Good Reason (as defined in the Severance Agreement), and subject to your
execution and not revoking of a general release of claims within 50 days of the
termination date, then the Company will pay you the Retention Bonus in full (or
any unpaid installment thereof) on the 60th day following your termination.

(b) Forfeiture of Retention Bonus. In the event that your employment with the
Company is terminated either by the Company for Cause or by you other than for
Good Reason, prior to the Payment Date you shall forfeit all right, title and
interest in and to the Retention Bonus.



--------------------------------------------------------------------------------

(c) No Right to Continued Employment. Nothing contained in this Agreement
conveys upon you the right to continue to be employed by the Company or any
successor thereto, constitutes a contract or agreement of employment or
restricts the Company’s or any successor’s right to terminate your employment at
any time, with or without Cause.

(d) Withholding. All amounts payable will be less any legally required or
voluntarily elected withholdings.

(e) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and each of their respective successors,
assigns, beneficiaries, heirs, and representatives, as applicable. You may not
assign your rights under this Agreement (except by will or the laws of descent
and distribution).

(f) Governing Law. This Agreement shall be construed and enforced in accordance
with the laws of the Commonwealth of Massachusetts without regard to the
conflicts of laws principles thereof.

Please confirm your agreement to the foregoing by signing and dating the
enclosed duplicate original of this Agreement in the space provided below for
your signature and returning it to me. Please retain one fully-executed original
for your files.

Sincerely,

 

ModusLink Global Solutions, Inc., a Delaware corporation By:  

/s/ Frank J. Jules

Name:   Frank J. Jules Title:   Chairman of the Board of Directors Accepted and
Agreed, This 12th day of June, 2012. By:  

/s/ Steven G. Crane

  Steven G. Crane

 

2



--------------------------------------------------------------------------------

SECOND AMENDMENT TO EXECUTIVE SEVERANCE AGREEMENT

This Second Amendment to Executive Severance Agreement (the “Amendment”) is
entered into on this 12th day of June, 2012, by and between ModusLink Global
Solutions, Inc. (formerly known as CMGI, Inc.), a Delaware corporation (the
“Company”) and Steven G. Crane (“Executive”);

WHEREAS, the parties have entered into an Executive Severance Agreement dated as
of July 26, 2007 (the “Agreement”); and

WHEREAS, the parties entered into Amendment to Executive Severance Agreement on
September 28, 2010 (the “Amendment”); and

WHEREAS, the parties mutually desire to further amend the Agreement;

NOW, THEREFORE, the parties hereto agree as follows, effective as of the date
hereof:

Unless the context indicates otherwise, capitalized terms used but not defined
in this Amendment shall have the respective meanings assigned to them in the
Agreement (as amended by the First and Second Amendment);

Section 3(a) of the Agreement is amended to read as follows:

“(a) In the event the employment of the Executive is terminated by the Company
for a reason other than for Cause (as defined below) then the Executive shall be
entitled to receive the following as severance (i) his then current base salary,
and (ii) his target annual bonus for the year in which the Termination Date
occurs (the “Severance Pay”), payable in installments over a period of twelve
(12) months following the Termination Date. In the event that the Executive is
entitled to severance benefits under Section 3(b) below, this Section 3(a) shall
not apply and shall have no further force or effect.”

The Agreement is affirmed, ratified and continued as amended by the Amendment
and as further amended hereby.

IN WITNESS WHEREOF, the parties hereto have signed their names as of the day and
year first written above.

 

MODUSLINK GLOBAL SOLUTIONS, INC.       EXECUTIVE By:  

 

     

 

Its:   Chairman of the Board of Directors       Steven G. Crane